DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 12 and 17, the recitations of various flows (“combined flow”, “Rankine cycle fluid” in the “first”, “second”, and ”third” loops) “return[ing] to the turbine without being further heated” are not supported by the original disclosure because no portion of the original disclosure contemplates the 
Claims 14-16 depend from the above and are also thus rejected
Regarding claim 18, the recitation “none of the Ranking cycle fluid is heated by more than one heat exchanger” is similarly not supported by the original disclosure because no portion of the original disclosure contemplates the exclusion of additionally heat exchangers being placed in any portion of the corresponding Rankine cycle fluid flow before returning to the turbine. Applicant only cites to Fig 3 as support for the amendments, however Figure 3 is “only an example of a practical embodiment of the invention, without limiting the scope of the invention” (p.4). No portion of the original disclosure evidences that Applicant considered limiting the disclosed invention to exclude further heating.  Silence of the original disclosure regarding further heating is not sufficient basis for excluding further heating (MPEP 2173.05(i)).

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive or not germane to the remaining rejections in the current office action.  
Applicant asserts that the amendments are supported by Figure 3 of the disclosure. 
However, Applicant’s Specification states “[t]he drawings show only an example of a practical embodiment of the invention, without limiting the scope of the invention”. Thus, silence in the Drawings regarding an element/feature is not limiting the scope of the invention to exclusion of the element/feature. As previously discussed (in this and prior Office Actions), MPEP 2173.05(i) provides that the mere absence of a positive recitation (i.e., the absence of “further heating” in the Drawings and Specification) is not basis for an exclusion (i.e., of “further heating”; i.e., not basis for the recitation “without further heating”). Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected 
Applicant asserts that the objection to Figure 3 with regard to limitations in claim 12 in the previous office action support Figure 3 as being a limiting embodiment.
However, the objection was in line with the 112b rejection of claim 12 regarding parallel versus serial arrangement of components. That is, there did not appear to be support for the turbine being in parallel with the heat exchangers because although the claim recites the flow splitting into three flows after exiting the turbine, the Drawing only shows the three flow splitting into three flows after exiting the turbine and flowing through the pump and the condenser. Thus, the Drawing objection was also made. However, Applicant’s arguments regarding parallelism and circuit theory are convincing and both the Drawing objection and the 112b rejection have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741